DISMISS and Opinion Filed January 21, 2022




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00454-CV

       MARLA NUNALLY KAUFMAN HOMES, LLC, Appellant
                             V.
        JNG PROPERTIES, LLC, DOROTHY VALIENTE, AND
   NET WORTH REALTY OF DALLAS/FORT WORTH LLC, Appellees

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-16630

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      The Court questioned its jurisdiction over this appeal because there did not

appear to be a final judgment or other appealable order. See Lehmann v. Har–Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001) (generally, appellate courts have jurisdiction

over final judgments and certain interlocutory orders as permitted by statute); TEX.

CIV. PRAC. & REM. CODE ANN. § 51.014(a) (listing appealable interlocutory orders).

We directed appellant to file a letter brief addressing the jurisdictional issue with an

opportunity for appellees to respond. We cautioned appellant that failure to comply
may result in dismissal of the appeal without further notice. Appellant did not file a

letter brief as directed.

       Appellant sued three defendants, JNG Properties, LLC, Net Worth Realty of

Dallas/Fort Worth LLC, and Dorothy Valiente. Defendants Net Worth Realty and

Valiente each moved for summary judgment and the trial court signed an order

granting the motions. Appellant appeals that order. That order, however, fails to

dispose of appellant’s claims against JNG Properties. Because appellant’s claims

against JNG Properties remain pending, there is no final judgment and this Court

lacks jurisdiction over the appeal. See Lehmann, 39 S.W.3d at 195.

       We dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE

210454F.P05




                                         –2–
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

MARLA NUNALLY KAUFMAN                     On Appeal from the 44th Judicial
HOMES, LLC, Appellant                     District Court, Dallas County, Texas
                                          Trial Court Cause No. DC-19-16630.
No. 05-21-00454-CV        V.              Opinion delivered by Chief Justice
                                          Burns. Justices Molberg and Smith
JNG PROPERTIES, LLC,                      participating.
DOROTHY VALIENTE, AND NET
WORTH REALTY OF
DALLAS/FORT WORTH LLC,
Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellees JNG PROPERTIES, LLC, DOROTHY
VALIENTE, AND NET WORTH REALTY OF DALLAS/FORT WORTH LLC
recover their costs of this appeal from appellant MARLA NUNALLY KAUFMAN
HOMES, LLC.


Judgment entered January 21, 2022




                                    –3–